DETAILED ACTION
	This is a final rejection in response to amendments filed 7/5/22. Claims 1-10 are currently pending.
Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive. Applicant argues pang fails to teach “a precooler device in communication with a motor enclosure defined by an annular space between the inner fixed structure of the nacelle and a motor casing surrounding a combustion chamber of the turbojet engine, the precooler device including a scoop 40 opening into the annular flow path”. Applicant argues that Pang the limitation because it is cooling a locking system and not the motor enclosure. However, the claim only requires communication with the motor enclosure, and because it is drawing air from the motor enclosure it is in fluid communication with it. Further, it is in thermal communication with the air from the motor enclosure. 
Additionally, applicant argues Pang fails to teach “a compressed air supply circuit arranged in the propulsion unit to inject a flow of compressed air into the scoop of the precooler device”. As previously stated, Pang has compressed air entering the scoop 40 via the bleed air system 41. As stated in [0016] the bleed air is sent from the bleed air system to the pre-cooler 42. As seen in figure 3, the path is through scoop 40. The scoop is not just the upstream portion of 40, but rather the entire structure that connects to the pre-cooler 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2017/0342905) in view of Porte et al. (US 2008/0230651).
Regarding independent claim 1, Pang teaches a propulsion unit for an aircraft 2 comprising: 
a nacelle 20; 
a turbojet engine 8; 
an annular flow path for circulating a secondary air flow, defined between an outer structure of the nacelle and an inner fixed structure of the nacelle [0017]; 
a precooler device 42 in communication with a motor enclosure (not labeled, see fig. 3) defined by an annular space between the inner fixed structure of the nacelle and a motor casing surrounding a combustion chamber of the turbojet engine (inherent), the precooler device including a scoop 40 opening into the annular flow path [0017]; and 
a compressed air supply circuit 41 arranged in the propulsion unit to inject a flow of compressed air into the scoop of the precooler device [0016].
Pang is silent to the precooler device including a scoop 40 opening into the annular flow path and an intake valve.  
Porte teaches it was known to have a scoop 40 having an intake valve 42.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the scoop of Pang with the valve of Porte, as Porte teaches it was known to have an intake valve for controlling the intake of cold air [0042].
Regarding dependent claim 2, Pang in view of Porte teaches the invention as claimed and discussed above. Pang further teaches wherein the compressed air supply circuit includes a jet injection manifold integrated into the scoop and supplied by a pneumatic source. The manifold as shown would be a jet injection manifold as the jet of air from the compressed air would increase the velocity of the fluid within the scoop.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4 and 9 are indicated as allowable for including subject matter that may be known but would not have been obvious to modify the art of record in the same manner to include the particulars of said dependent claims.
	Claim 10 is allowed. Claim 10 is indicated as allowable as the air is injected in an upstream direction as claimed. It would have been obvious to modify the prior art of record in this manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741